Citation Nr: 1757875	
Decision Date: 12/14/17    Archive Date: 12/28/17

DOCKET NO.  14-34 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been received to reopen the issue of entitlement to service connection for a psychiatric disability, including posttraumatic stress disorder (PTSD), to include as due to exposure to an herbicidal agent, alternatively claimed as entitlement to compensation under 38 U.S.C. § 1151 for a psychiatric disability, including PTSD.

2.  Whether new and material evidence has been received to reopen the issue of entitlement to service connection for a neck disability.

3.  Whether new and material evidence has been received to reopen the issue of entitlement to service connection for a gastrointestinal disability, including irritable bowel syndrome, to include as secondary to service-connected disability, to also include as due to exposure to an herbicidal agent.

4.  Entitlement to service connection for a venereal disease.

5.  Entitlement to service connection for epididymis secondary to a venereal disease.

6.  Entitlement to service connection for bilateral hydroceles secondary to a venereal disease.

7.  Entitlement to service connection for erectile dysfunction, claimed as impotence and loss of use of a creative organ, secondary to a venereal disease.

8.  Entitlement to service connection for tinnitus.

9.  Entitlement to service connection for a back disability.


REPRESENTATION

The Veteran is represented by:  Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel









INTRODUCTION

The Veteran served on active duty from August 1978 to July 1984.

These matters come before the Board of Veterans' Appeals (Board) on appeal from May and August 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

This appeal has been advanced on the Board's docket.  38 U.S.C. § 7107(a)(2) (West 2014); 38 C.F.R. § 20.900(c) (2017).

The issues of entitlement to service connection for a psychiatric disability, a gastrointestinal disability, tinnitus, and a back disability will be addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's original claim of entitlement to service connection for a psychiatric disability, which in subsequent claims included PTSD, was denied in an April 1991 rating decision.  Although the Veteran received notice of this decision and notice of his appellate rights, he did not perfect an appeal.

2. The Veteran's original claims of entitlement to service connection for a gastrointestinal disability and a neck disability were denied in an April 1995 rating decision.  Although the Veteran received notice of this decision and notice of his appellate rights, he did not perfect an appeal.

3.  The Veteran submitted claims to reopen the issue of entitlement to service connection for a psychiatric disability, including PTSD, a gastrointestinal disability, and a neck disability in March 2008.  These claims were denied in an August 2008 rating decision.  Despite receiving notice of this decision and notice of his appellate right, he did not perfect an appeal.

4.  Since the August 2008 rating decision, the Veteran has asserted different theories of entitlement to service connection and to disability compensation regarding a psychiatric disability, including PTSD, and a gastrointestinal disability.

5.  Since the August 2008 rating decision, VA has not received new and material evidence relating to an unestablished fact necessary to substantiate the neck claim.

6.  The evidence of record does not include a current diagnosis of a venereal disease or residuals thereof.

7.  Service connection has not been established for a venereal disease.


CONCLUSIONS OF LAW

1.  The April 1991 rating decision is final.  38 U.S.C. § 4005(c) (1988); 38 U.S.C. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1990); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017). 

2.  The April 1995 rating decision is final.  38 U.S.C. § 7105(c) (West 1991); 38 U.S.C. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1994); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017).

3.  The assertions received to reopen the claims of entitlement to service connection for a psychiatric disability, including PTSD, and a gastrointestinal disability are new and material and, therefore, the claims are reopened.  38 U.S.C. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2017).

4.  Evidence received to reopen the claim of entitlement to service connection for a neck disability is not new and material and, therefore, the claim is denied.  38 U.S.C. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2017).

5.  A current venereal disease or residuals thereof was not incurred in or due to active military service.  38 U.S.C. §§ 1131, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2017).

6.  Service connection for epididymis is not available on a secondary basis to a venereal disease.  38 U.S.C. §§ 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2017).

7.  Service connection for bilateral hydroceles is not available on a secondary basis to a venereal disease.  38 U.S.C. §§ 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claims to Reopen

Although a decision is final, a claim will be reopened if new and material evidence is received.  38 U.S.C. § 5108; 38 C.F.R. § 3.156.  New and material evidence can be neither cumulative, nor redundant, of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  "New" evidence means existing evidence not previously submitted to VA.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an un-established fact necessary to substantiate the claim.  See 38 C.F.R. § 3.156(a).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  When evaluating the materiality of newly submitted evidence, the focus must not be solely on whether the evidence remedies the principal reason for denial in the last prior decision; rather the determination of materiality should focus on whether the evidence, taken together, could at least trigger the duty to assist or consideration of a new theory of entitlement.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  If the claim is reopened, it will be reviewed on a de novo basis.  38 U.S.C. §§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273, 282-83 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).

Psychiatric Disability, Including PTSD

The Veteran's original claim of entitlement to service connection for a psychiatric disability was denied in an April 1991 rating decision.  Although the Veteran was sent notice of this decision and notice of his appellate rights that same month, he did not, thereafter, perfect an appeal.  Several subsequent claims were denied, including those wherein he claimed entitlement to service connection for PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In March 2008, the Veteran submitted a claim to reopen the issue of entitlement to a psychiatric disability, including PTSD.  This claim was denied in an August 2008 rating decision.  The Veteran was sent notification of this decision and notification of his appellate rights in an August 2008 letter, but he did not perfect an appeal.  Consequently, the August 2008 rating decision is final based on the evidence then of record.  38 U.S.C. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2007); 38 U.S.C. § 7015(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017).

In April 2010, the Veteran submitted the above-captioned claim, which was denied in May and August 2011 rating decisions.  The Veteran perfected an appeal of this decision and this matter has been certified to the Board for appellate review.  Pursuant to this claim, the Veteran has asserted theories of entitlement not previously raised.  Specifically, in December 2017, the Veteran asserted that he was exposed to an herbicidal agent during his active duty and that this exposure resulted in a psychiatric disability.  Further, in a March 2017 submission, the Veteran asserted that he was sexually assaulted while a patient at a VA medical facility and that a psychiatric disability, including PTSD, resulted.  Based on this allegation, the Veteran is seeking entitlement to compensation under 38 U.S.C. § 1151 for a psychiatric disability, including PTSD.  Additionally, with respect to the aspect of this claim involving PTSD, the Veteran submitted assertions as to in-service stressors that have not been previously submitted or considered.  In an October 2015 statement, the Veteran asserted that he witnessed fellow service members killed during combat operations in Panama.  In that statement and in the previously referenced March 2017 submission, the Veteran asserted that he was sexually assaulted during his active service.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (holding that, in determining whether a veteran's statements are new and material, the credibility of the evidence was presumed); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (holding that a veteran's statements are competent evidence of what comes to him/her through his/her senses).

These assertions are new as they were not previously proffered by the Veteran or considered by VA.  These assertions are material because they relate to a previously unestablished fact necessary to substantiate the claim.  As such, the Board finds that the evidence received since the August 2008 rating decision is both new and material.  Consequently, the Board finds that the claim is reopened and, to this extent, the claim is granted.  38 C.F.R. § 3.303(b) (2017); see Shade, 24 Vet. App. at 117.

 The Board finds that a remand is required for additional development.

Gastrointestinal Disability

The Veteran's original claim of entitlement to service connection for a gastrointestinal disability was denied in an April 1995 rating decision.  Although the Veteran was sent notice of this decision and notice of his appellate rights that same month, he did not, thereafter, perfect an appeal.  Several subsequent claims were denied.  In March 2008, the Veteran submitted a claim to reopen the issue of entitlement to a gastrointestinal disability.  This claim was denied in an August 2008 rating decision.  The Veteran was sent notification of this decision and notification of his appellate rights in an August 2008 letter, but he did not perfect an appeal.  Consequently, the August 2008 rating decision is final based on the evidence then of record.  38 U.S.C. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2007); 38 U.S.C. § 7015(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017).

In April 2010, the Veteran submitted the above-captioned claim, which was denied in May and August 2011 rating decisions.  The Veteran perfected an appeal of this decision and this matter has been certified to the Board for appellate review.  Pursuant to this claim, the Veteran has asserted theories of entitlement not previously raised.  Specifically, the Veteran asserted that a gastrointestinal disability is secondary to a venereal disease, which is documented in his service treatment records.  The Veteran has also asserted that a gastrointestinal disability is due to alleged in-service exposure to an herbicidal agent.  See Justus, 3 Vet. App. at 513; Layno, 6 Vet. App. at 469.

These assertions are new as they were not previously proffered by the Veteran or considered by VA.  These assertions are material because they relate to a previously unestablished fact necessary to substantiate the claim.  As such, the Board finds that the evidence received since the August 2008 rating decision is both new and material.  Consequently, the Board finds that the claim is reopened and, to this extent, the claim is granted.  38 C.F.R. § 3.303(b) (2017); see Shade, 24 Vet. App. at 117.

 The Board finds that a remand is required for additional development.

Neck Disability

At the time of the August 2008 rating decision, the evidence of record included the Veteran's service treatment records, which did not demonstrate complaints of or treatment for a neck disability or demonstrate the he sustained an in-service neck injury.  Also of record at the time of the August 2008 rating decision were post-service treatment records demonstrating neck disability, but no evidence that it was incurred in or due to the Veteran's active duty (beyond the Veteran's assertions).

Since the August 2008 rating decision, the evidence associated with the Veteran's claims file includes various statements from the Veteran wherein the contention is reiterated that a neck disability was incurred in or due to his active duty.  The Board finds that these statements advance the same contentions that were included as part of the evidence at the time of the August 2008 rating decision.  As such, the Board finds that the Veteran's statements are not new as they were previously considered by VA.  38 C.F.R. § 3.156(a).

Additionally, the evidence associated with the claims file since the August 2008 rating decision includes recent treatment reports.  This evidence shows complaints of and treatment for neck pain and other neck symptoms, but does not speak to the onset of either disability or the disability's etiological relationship to his active duty.  The Board finds that this evidence, by itself or when considered with previous evidence of record, does not relate to an un-established fact necessary to substantiate the underlying service connection claims.  Specifically, the Veteran's original claim was denied because there was no evidence of in-service incurrence and no evidence indicating an etiological association between the disability and his active duty.  Reports demonstrating recent treatment for these disabilities, without more, do not pertain to the bases for the original denial of the claim.  Consequently, while this evidence is new, as it has not been previously submitted to VA for consideration, the Board finds that it is not material.  Id.  

Based on the above, the Board finds new and material evidence has not been submitted to reopen the Veteran's claim of entitlement to service connection for a neck disability.  As such, the benefit of the doubt doctrine is not applicable to either claim.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

Service Connection Claims

Generally, service connection may be granted on a direct basis for a disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C. § 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 U.S.C. § 1113(b) (West 2014); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

Venereal Disease

The Veteran's service treatment records demonstrate that he experienced venereal diseases during his active duty.

The salient issue with respect to the Veteran's claim of entitlement to service connection for a venereal disease is whether the evidence demonstrates a current diagnosis or residuals thereof.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation); see also Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

The Veteran's post-service evidence of record does not demonstrate that the Veteran was treated for possible exposure to venereal disease on several occasions.

In October 2010, the Veteran underwent a VA examination to ascertain the presence of a venereal disease or residuals thereof.  After a thorough review of the evidence and administering a clinical evaluation, the examiner determined that the Veteran was then experiencing bilateral hydroceles, but not epididymis.  The examiner also determined that the Veteran experienced erectile dysfunction.  The examiner did not find a current venereal disease or residuals thereof.  The examiner then opined as follows:

It is less likely than not that the [V]eteran's occurrences of diagnosed sexually transmitted disease in the military between 1978 and 1984 are related to his current condition of bilateral hydroceles today.  Also, it is less likely than not that the [V]eterans's treatment for diagnosed sexually transmitted disease in the military is related to his complaints of erectile dysfunction today.  The [V]eteran has a long history of substance dependence including alcohol dependence[,] which is more likely than not related to his complaints of erectile dysfunction...at age of 30.

The record is otherwise negative for competent evidence of a current diagnosis of a venereal disease or residuals thereof.

The Veteran's assertions as to the presence of lay observable symptoms are considered competent evidence.  However, to the extent that the Veteran asserts that he has a venereal disease or residuals thereof, as a lay person, he has not shown that either has specialized training sufficient to render diagnoses.  Accordingly, his opinion is not competent evidence because such questions require medical expertise to determine.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).

Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  "In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  Absent adequate competent evidence reflecting the current presence of the claimed disabilities, a basis upon which to establish service connection for a venereal disease or residuals thereof has not been presented and the appeal must be denied.

As the preponderance of the evidence is against finding a current diagnosis of a venereal disease or residuals thereof, the benefit-of-the-doubt rule does not apply.  Accordingly, service connection for this disability is not warranted.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 54-6 (1990).

Epididymis, Bilateral Hydroceles, and Erectile Dysfunction (Impotence and Loss of Use of a Creative Organ)

The Veteran asserts that epididymis, bilateral hydroceles, and erectile dysfunction (impotence and loss of use of a creative organ) were caused by the venereal diseases he contracted during his active duty.  See Robinson v. Mansfield, 21 Vet. App. 545, 553 (2008) (holding that VA must consider all possible theories of entitlement raised by the claimant or the evidence of record).

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

As determined herein, service connection for a venereal disease has been denied.  As such, service connection for epididymis, bilateral hydroceles, and erectile dysfunction as secondary to a venereal disease must be denied as a matter of law.


ORDER

New and material evidence, having been received, the issue of entitlement to service connection for a psychiatric disability, including PTSD, is reopened.

New and material evidence, having been received, the issue of entitlement to service connection for a gastrointestinal disability is reopened.

New and material evidence, having not been receiver, the issue of entitlement to service connection for a neck disability is not reopened.

Service connection for a venereal disease is denied.

Service connection for epididymis is denied.

Service connection for bilateral hydroceles is denied.

Service connection for erectile dysfunction (claimed as impotence and loss of use of a creative organ) is denied.





REMAND

Psychiatric Disability and Gastrointestinal Disability

Remanding these claims is warranted in order to provide the Veteran with VA examinations wherein his assertions are considered.

Tinnitus

The Veteran was not provided a VA examination with respect to his claim of entitlement to service connection for tinnitus.  However, the Veteran has asserted that he's experienced persistent and recurrent symptoms (ringing of his ears) since his active duty.  Further, in-service audiological testing showed an elevated puretone threshold at 6000 Hertz.  As such, the Board finds that there is an indication of an association between the Veteran's claimed tinnitus and his active duty.  In order to fulfill VA's duty to assist, a remand is required in order to provide the Veteran with a VA examination.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Back Disability

The Veteran was provided a VA examination in October 2010.  The examiner's etiological opinion is conclusory and fails to consider the Veteran's assertion of experiencing ongoing back pain.  As such, the Board finds that a remand is required in order to provide the Veteran another examination.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must undertake all appropriate development regarding the Veteran's claim of entitlement to disability compensation under 38 U.S.C. § 1151 for a psychiatric disability resulting from an alleged sexual assault at a VA medical facility.  Additionally, the AOJ must undertake all appropriate development regarding the Veteran's claim of entitlement to service connection for a psychiatric disability, including PTSD, resulted from an in-service sexual assault.  All efforts to obtain relevant evidence must be documented and that documentation must been associated with the claims file.

2.  Then, the Veteran must be afforded a VA examination to determine the nature and etiology of any psychiatric disability found.  The examiner must contemporaneously review all pertinent records associated with the claims file, including, but not limited to, the Veteran's service treatment records, post-service treatment records, and the Veteran's assertions.  All studies, tests, and evaluations deemed necessary by the examiner must be performed.  Based on a review of the electronic claims folder, the examination findings, and the Veteran's statements, the examiner must opine as to whether any psychiatric disability is related to the Veteran's active duty, to include as due to any incident therein. 

If a PTSD diagnosis is rendered, the examiner must show how each diagnostic criterion to support a diagnosis of PTSD has been satisfied, including whether the requirements for the sufficiency of a stressor have been met.  See American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders, 5th Edition; 38 C.F.R. § 4.125 (2017).  If a PTSD diagnosis is deemed appropriate, the examiner must provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) the Veteran's PTSD is etiologically related to a verified stressor(s), if any.

With the exception of any stressor qualifying under 38 C.F.R. § 3.304(f)(2) or (3), the AOJ must specify for the examiner the stressor(s) that is/are established by the record and advise the examiner of the verified version of each stressor.  The AOJ must also instruct the examiner that only these events may be considered for the purpose of determining whether Veteran was exposed to a stressor during his active duty. 

With respect to any found non-PTSD psychiatric disability, the examiner is asked to provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any psychiatric disability found other than PTSD is causally or etiologically related to the Veteran's active duty, to include any incident therein.

Regardless of the diagnosis (if any), the examiner is asked to provide an opinion as to whether any found psychiatric disability was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the medical or surgical treatment, or that the proximate cause of the disability was an event which was not reasonably foreseeable.  Specifically, the Veteran alleges that a psychiatric disability resulted or was aggravated by a sexual assault occurring at a VA medical facility.

The examination report must include a complete rationale for all opinions expressed.

3.  The AOJ must provide the Veteran with VA examinations in order to ascertain the presence and nature of any gastrointestinal disability, tinnitus, and back disability.  The Veteran's electronic claims file must be made available to and reviewed the examiner.  The examiner must fully describe all manifestations of any such disabilities present.  All necessary tests must be conducted and all clinical findings must be reported in detail.  After the examiner has reviewed the relevant evidence of record, including the Veteran's lay assertions, the examiner is asked to provide an opinion as to whether it is at least as likely as not (i.e., at least 50 percent probable) that any gastrointestinal disability, tinnitus, and/or back disability originated in service or is otherwise etiologically related to service.  A complete rationale must be provided for any rendered opinion.

4.  The AOJ must notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2017).  In the event that the Veteran does not report for a scheduled examination, documentation showing that he was properly notified of the examination must be associated with the record.

5.  Readjudicate the issues on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond. Thereafter, the case should be returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


